Citation Nr: 9902303	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-23 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for residuals of a nasal 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran does not have any residual breathing space 
obstruction or x-ray evidence of related deformity referable 
to the nose fracture suffered in service.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
nasal fracture have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 6502 (1998); 61 
Fed.Reg. 46728 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  The veteran contends that he should be granted a 
compensable for the residuals of a nasal fracture.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the ROs initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

It is essential in the evaluation of a disability that each 
disability be viewed in relationship to its history.  
38 C.F.R. § 4.1 (1998).  Service medical records relate that 
in May 1963, the veteran was involved in a fight and 
sustained a comminuted fracture of the nose.  This was 
reduced under local anesthesia.  In December 1963, a closed 
reduction was performed for displacement of the nasal bone to 
the right.  Based upon the treatment during service, a 
November 1995 rating decision granted service connection for 
residuals of nasal fracture with closed reduction and 
assigned a noncompensable disability evaluation, effective 
from July 1995. 

The appellants service-connected residual nasal disability 
was rated by the RO under 38 C.F.R. Part 4, Diagnostic Code 
6502.  Under 38 C.F.R. Part 4, Diagnostic Code 6502, which 
concerns deflection of the nasal septum, a 10 percent rating 
is assigned where residuals of trauma produce marked 
interference with the breathing space.  A zero percent rating 
is granted for residuals of trauma with only slight symptoms.  
38 C.F.R. Part 4, Diagnostic Code 6502 (1995).  Subsequent to 
the ROs adjudication of this claim, the Rating Schedule as 
it pertains to the respiratory system was updated and 
changed, including a revision of 38 C.F.R. Part 4, Diagnostic 
Code 6502.  Now, Code 6502 only contemplates a 10 percent 
rating for a traumatic deviation of the nasal septum with 
fifty- percent obstruction of the nasal passage on both sides 
or complete obstruction on one side.  61 Fed.Reg. 46728 
(1996).  The Board points out that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  The 
Board concludes that the symptomatology reported below does 
not warrant a disability evaluation of 10 percent under 
either the old or new criteria. 

The record does not reflect that there is any interference in 
breathing caused by the veterans service connected 
disability.  In August 1995, he underwent VA sinus and nose 
examination.  He reported his medical history and noted that, 
eight years previously, he was struck in the face and 
underwent septorhinoplasty.  Significantly, he reported that 
he was breathing well through his nose.  He was basically 
satisfied with the appearance and function of the nose.  On 
physical examination, the external nose was described as 
great narrow, small nose.  The nasal vestibule was normal.  
The septum was reasonably straight.  The floor of the nose, 
inferior meatus, inferior turbinates, middle turbinate, 
speno-ethmoidal recess, olfactory area, superior turbinates, 
and paranasal sinuses were normal.  The examiner reported a 
diagnosis of post-rhinoplastic surgery with good result.  

The veteran underwent another VA examination in January 1998.  
The VA examiner was specifically asked to comment on the 
amount, if any, of nasal obstruction.  On examination, the 
septum was normal with the exception of a high spur on the 
left side.  Importantly, this did not interfere with the 
functioning of the nasal airway or sinus.  Furthermore, the 
floor of the nose, inferior meati, inferior turbinates, 
middle turbinate, speno-ethmoidal recess, olfactory area, 
superior turbinate, and paranasal sinuses were normal.  In 
giving his diagnostic impression, the examiner commented that 
there was nice anatomic result from the nasal surgeries.  
Further, there was no diminution of the airways on either 
side beyond normal.  As the recent VA examinations noted no 
abnormality of the breathing passages or residuals of the old 
fracture, an increase rating is not warranted. 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Boards denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellants claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veterans disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  First, as discussed above, the rating schedule 
provides for the assignment of a higher evaluation for the 
disability at issue, but the required manifestations have not 
been demonstrated in this case.  Further, it has not been 
contended or shown that the disability at issue resulted in 
frequent periods of hospitalization. The veteran has not been 
hospitalized or received treatment for his nasal disability 
(except the post service injury) since service discharge.  

Concerning the factor of marked interference with employment, 
the Board notes that the veteran has offered no statements in 
this regard.  In his initial application for benefits in July 
1995, he failed to report a place of employment.  In fact, 
the only records that can be considered related to his 
employment show that he reported in a January 1996 statement 
to a member of Congress that he is disabled due to a stroke.  
There is no documentation of record from a place of 
employment or otherwise to show that he has lost an 
inordinate amount of time from his job as a result of his 
service connected disability or that it markedly affected his 
ability to perform his job duties, if he is currently 
employed.  In short, he has not produced objective evidence 
that would indicate that the nasal disability has interfered 
with his employment to such an extent that he is entitled to 
extraschedular consideration.  Neither the veterans 
statements nor the medical records nor reports indicate that 
the disability at issue warrants the assignment of an 
extraschedular evaluation.


ORDER

A compensable evaluation for residuals of a nasal fracture is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
